Citation Nr: 0928153	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  96-45 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of right arm 
fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1950 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for fracture residuals of the 
right arm.  In November 2004, the Board remanded this matter 
in order that further evidentiary development could be 
conducted.  In December 2008, the Board again remained the 
matter, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On his enlistment examination, the Veteran reported he 
had broken his arm when he was 7 years old, and there was a 
notation of a healed fracture of the right elbow.  

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's pre-existing right arm 
disorder permanently increased in severity as a result of 
military service, nor was a separate right arm disability 
incurred in service.  


CONCLUSION OF LAW

Residuals of a right arm fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A.§§ 1110, 1111, 
1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2002, November 2003, 
April 2004, and March 2005 that fully addressed the notice 
elements.  These letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Finally, 
the Board notes the RO sent the Veteran a letter in March 
2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records, and several VA 
examinations were scheduled.  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In that regard, the Veteran 
submitted a VCAA Notice Response form in April 2009, 
indicating that he had no other information or evidence to 
submit.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that, on enlistment 
examination in January 1950, the Veteran was noted to have a 
healed fracture of the right elbow, and reported that he had 
had a splinter of bone removed from the arm in 1936.  The 
condition was noted to be non-symptomatic and non-
disqualifying.  On a Report of Medical History prepared in 
conjunction with his enlistment examination, the Veteran 
reported he had broken his arm at the age of 7 years.  On an 
examination in August 1951, it was noted that the Veteran had 
suffered a subluxation of the olecranon process on the right 
in 1940, with no sequelae.  STRs show that the Veteran did 
sustain several unrelated minor injuries as a result of 
playing football, including a right elbow injury in September 
1951.  On his separation examination in September 1953, the 
Veteran's upper extremities were evaluated as clinically 
normal.  There was a notation that he had fractured his right 
elbow in 1943, had then been treated, and that the condition 
was "NCD" (not considered disqualifying).  

Received from the Veteran in May 1996 was a claim for service 
connection in which he claimed he had broken his right elbow 
while playing football in the U.S. Air Force.   He claimed he 
was hospitalized at Burtonwood Air Force Station hospital in 
the U.K., and was assigned to the 59th Transportation 
Squadron.

VA X-rays of the right elbow, dated in August 1996, showed a 
markedly abnormal right elbow.  It was noted that, given the 
extensive fragmentation at the lateral aspect of the elbow, 
the condition might be post-traumatic.  Clinical correlation 
was suggested.

On a VA examination in January 1997, the diagnoses included 
traumatic arthritis of the right elbow.  VA examination in 
October 1997 noted diagnoses including past fracture of the 
right elbow, with severe limitation of motion and residual 
pain on use.

In a statement (VA Form 21-4138) dated in September 1999, the 
Veteran reported he had received treatment for his right 
elbow by a private doctor right after service, but indicated 
that the doctor had passed away over 20 years ago and his 
records were not available.  

A December 1999 VA neurological consultation showed that the 
Veteran reported he had an old injury in the right elbow with 
pain in the right arm.  He asserted that the injury to the 
right elbow had been "at the time of service".  The 
diagnoses included fracture, right elbow, during service 
time.  

In April 2002, the National Personnel Records Center (NPRC) 
advised the RO that there were no hospital records regarding 
the Veteran's treatment at Burtonwood, England.  

A May 2004 progress note from a private physician, Dr. A., 
showed that the Veteran had not been seen since 1997, but 
that he continued to have difficulties with his right elbow, 
and reported two fractures - the first when he was 7 or 8 
years old and the second when he was in the military.  The 
Veteran reported having a closed reduction and casting for 
his arm in the military, and that he had experienced 
significant difficulty since that time.  Dr. A. noted that an 
X-rays showed advanced posttraumatic changes, and opined that 
the Veteran probably had sustained a lateral column fracture 
which failed to heal properly.  

On VA examination in May 2005, the examiner conducted a full 
examination and concluded that the Veteran had sustained a 
fracture of the right humerus prior to service.  The VA 
examiner opined that the "right arm fracture occurred prior 
to military service and therefore is less likely than not 
related to military service." 

Received from the Veteran in August 2005 was a statement from 
a fellow service member who reported that he had played 
football with the Veteran in service and recalled that the 
Veteran injured his right arm during a football game in 
France in 1952.  Also received from the Veteran were records 
pertaining to the Air Force football team on which he played 
during service, including the team's roster, an excerpt 
regarding the team's record, photographs of the team members 
(including the Veteran), and a certificate showing that the 
Veteran was a member of the Burtonwood football team and won 
a league championship in 1952.  

In August 2005 the Veteran testified at a hearing at the RO.  
He testified that he had fractured his right arm prior to 
service, and later re-injured that arm during service playing 
football, after which the right arm was casted.

On VA examination in January 2009, the examiner reviewed the 
Veteran's medical history regarding his right arm disability.  
The examiner noted that the Veteran had fractured his right 
elbow prior to service, and that an X-ray examination in 
service did not reveal any significant abnormalities of the 
right elbow.  The examiner indicated, upon review, that the 
Veteran had not complained of right elbow or right 

arm pain until the mid-1990s, approximately 40 years after 
service.  The examiner opined that it is "less likely than 
not that the pre-existing disability due to his right arm 
fracture was aggravated during military service."

III.  Analysis

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt, supra.

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VA may show 
a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition. 38 U.S.C.A. § 1153.  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2008)).  As noted above, the amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant (although in this 
case there is no dispute as the existence of the pre-service 
condition).

In essence, the Veteran contends that, although he had a 
right elbow fracture that pre-existed service, he also 
injured his right elbow playing football in service, and as a 
result had to wear a cast on his right arm.  

In this case, the Board must first determine whether the 
presumption of soundness applies.  At the time of his 
enlistment, it was noted that the Veteran had objective 
clinical evidence of a prior right elbow fracture.  Thus a 
right elbow disorder was noted at service entrance, and the 
presumption of soundness does not apply.  Because a prior 
right arm fracture was noted at enlistment, the issue of 
whether the Veteran's right arm disorder was aggravated 
during service must be addressed.  

Review of the record does not support a finding that the 
veteran's right arm disorder was aggravated during service.  
Although his STRs show that the Veteran reported a history of 
a right arm fracture during his childhood, at no time during 
service did he complain of, or receive treatment for, any 
right arm or elbow problem.  The STRs do show treatment for 
other football-related injuries, but there is no mention of 
any right arm injury or treatment.  At his separation 
examination, no right arm or elbow disorder, problems, or 
complaints were noted (other than a notation that he had 
fractured his right elbow in 1943).  After service, the 
available treatment records show that the Veteran first 
complained of right arm pain in 1996.  In a statement dated 
in September 1999, he reported that he had received treatment 
for his right elbow by a private doctor right after service, 
but indicated that the doctor had passed away over 20 years 
ago and his records were not available.  

With regard to the issue of whether the Veteran's pre-
existing right arm disorder was aggravated during service, 
the Board notes that there is probative and persuasive 
medical evidence speaking to this issue.  In January 2009, a 
VA examiner opined, after reviewing the claims files, that it 
is "less likely than not that the pre-existing disability 
due to [the Veteran's] right arm fracture was aggravated 
during military service."  There is no competent evidence to 
the contrary, and no competent evidence showing that the 
right arm disorder increased in severity during active duty.  
The above opinion is found to be persuasive, as it was based 
upon review of the veteran's records and was supported by 
specific rationale.  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  Thus, he is competent to 
report that he injured his right arm playing football during 
service and that he had resulting right arm pain during 
service, however, his statements are not competent to 
establish that his pre-service right arm disorder underwent a 
permanent increase in severity as a result of his service.  
Espiritu, supra.  Similarly, the Veteran's fellow service 
member's statement, while sufficient to show what that 
individual observed (i.e., that the Veteran injured his right 
arm during a football game), is not competent to establish 
that the Veteran's pre-service right arm disorder underwent a 
permanent increase in severity as a result of service.  
Espiritu, supra.   

After a review of the evidence, the Board concludes that the 
Veteran's right elbow disorder clearly and unmistakably pre-
existed service, and that it clearly and unmistakably 
underwent no permanent increase (aggravation) during active 
service.  In sum, there is no support for a grant of service 
connection for residuals of a right arm fracture.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).




ORDER

Service connection for residuals of right arm fracture is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


